       Case 1-21-01008-ess                 Doc 4-1      Filed 04/07/21     Entered 04/07/21 16:35:46




Law Offices of Avrum J. Rosen, PLLC                                      Hearing Date: May 4, 2021
Attorneys for David J. Doyaga, Sr., Plaintiff-Trustee                    Hearing Time: 10:30 a.m.
38 New Street                                                            Objection Deadline: April 27, 2021
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                                   Chapter 7

REDF EQUITIES, LLC,                                                      Case No.: 19-46820-ess

                                    Debtor.
------------------------------------------------------------x
DAVID J. DOYAGA, SR. as Trustee of the                                   Adv. Pro. No.: 21-01008-ess
Estate of REDF EQUITIES, LLC,

                                        Plaintiff,

          -against-

DAVID AUGENSTEIN,

                                    Defendant.
------------------------------------------------------------x

   NOTICE OF PLAINTIFF’S APPLICATION FOR ENTRY OF JUDGMENT
   UPON DEFAULT PURSUANT TO RULE 55 OF THE FEDERAL RULES OF
     CIVIL PROCEDURE AND RULE 7055 OF THE FEDERAL RULES OF
                   BANKRUPTCY PROCEDURE

          PLEASE TAKE NOTICE that David J. Doyaga, Sr., the Chapter 7 Trustee and Plaintiff

herein (the “Plaintiff”) for the Estate of Redf Equities, LLC, by and through his attorneys, the Law

Offices of Avrum J. Rosen, PLLC, shall move before the Honorable Elizabeth S. Stong, United

States Bankruptcy Judge, on May 4, 2021 at 10:30 a.m. or as soon thereafter as counsel may be

heard, for the entry of an Order, substantially in the form of the proposed Order annexed hereto,

granting judgment upon default against the above-captioned defendant, David Augenstein,

pursuant to Rule 55 of the Federal Rules of Civil Procedure made applicable herein pursuant to


                                                           1
     Case 1-21-01008-ess         Doc 4-1    Filed 04/07/21      Entered 04/07/21 16:35:46




Rule 7055 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), at the United

States Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, New York 11201 in Courtroom

3585 and pursuant to the Bankruptcy Court’s Emergency Procedures during the COVID-19

Pandemic.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought in the

application must conform to the Bankruptcy Rules and the Local Rules of the Bankruptcy Court,

as modified by any administrative orders entered in this case, and be filed with the Bankruptcy

Court electronically in accordance with the Court’s Administrative Orders, by registered users of

the Bankruptcy Court’s case filing system and, by all other parties in interest, on a 3.5 inch disk,

preferably in Portable Document Format (PDF), WordPerfect, Microsoft Word, DOS text (ASCII)

or a scanned image of the filing, with a hard copy delivered directly to Chambers, and be served

in accordance with the Court’s Administrative Orders, and upon: (i) the Law Offices of Avrum J.

Rosen, PLLC, 38 New Street, Huntington, New York 11743, Attn: Alex E. Tsionis, Esq.; and (ii)

the Office of the United States Trustee, U.S. Federal Office Building, 201 Varick Street, Suite

1006, New York, New York 10014, so as to be received by no later than 4:00 p.m. prevailing

Eastern time on April 27, 2021.




                          [Remainder of Page Intentionally Left Blank]




                                                 2
     Case 1-21-01008-ess        Doc 4-1   Filed 04/07/21   Entered 04/07/21 16:35:46




       PLEASE TAKE FURTHER NOTICE that only those objections that are timely received

shall be considered by the Court.

Dated: April 7, 2021                             Respectfully submitted,
       Huntington, New York
                                                 Law Offices of
                                                 Avrum J. Rosen, PLLC
                                                 Counsel to David J. Doyaga, Sr. as
                                                 Chapter 7 Trustee of the Estate
                                                 of Redf Equities, LLC

                                           By:   /s/ Avrum J. Rosen
                                                 Avrum J. Rosen, Esq.
                                                 Alex E. Tsionis, Esq.
                                                 38 New Street
                                                 Huntington, New York 11743
                                                 (631) 423-8527
                                                 arosen@ajrlawny.com
                                                 atsionis@ajrlawny.com




                                             3
